Exhibit 10.1

EXECUTION VERSION

 

DIRECTOR DESIGNATION AGREEMENT

between

COTT CORPORATION

and

CRESTVIEW DSW INVESTORS, L.P., as Sellers’ Representative

dated as of

December 12, 2014



--------------------------------------------------------------------------------

DIRECTOR DESIGNATION AGREEMENT

This Director Designation Agreement (this “Agreement”), dated as of December 12,
2014, is entered into by and between Cott Corporation, a corporation organized
under the laws of Canada (the “Company”), and Crestview DSW Investors, L.P., a
Delaware limited partnership, as Sellers’ Representative (the “Sellers’
Representative”) on behalf of the Initial Preferred Holders (as defined below).

RECITALS

WHEREAS, in connection with the acquisition of DSS Group, Inc., the Company will
issue an aggregate of 116,054.421 Series A Convertible First Preferred Shares
(the “Convertible Preferred”) and 32,711.306 Series B Non-Convertible First
Preferred Shares (the “Non-Convertible Preferred,” and, together with the
Convertible Preferred, the “Preferred Shares”) to the Initial Preferred Holders;
and

WHEREAS, the parties hereto deem it in their best interests to enter into this
Agreement to set forth herein the rights of the Sellers’ Representative with
respect to the Company Board (as defined below).

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, and intending to be legally
bound, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in this Article I.

“Affiliate” means with respect to any Person, any other Person who, directly or
indirectly (including through one or more intermediaries), controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control,” when used with respect to any specified Person,
shall mean the power, direct or indirect, to direct or cause the direction of
the management and policies of such Person, whether through ownership of voting
securities or partnership or other ownership interests, by contract or
otherwise; and the terms “controlling” and “controlled” shall have correlative
meanings.

“Affiliated Transferee” means an Affiliate or a Family Member of an Initial
Preferred Holder to which Convertible Preferred is Transferred.

“Agreement” has the meaning set forth in the preamble.

“Applicable Law” means all applicable provisions of (a) constitutions, treaties,
statutes, laws (including the common law), rules, regulations, decrees,
ordinances, codes, proclamations, declarations or orders of any Governmental
Authority, (b) any consents or approvals of any Governmental Authority and
(c) any orders, decisions, advisory or interpretative opinions, injunctions,
judgments, awards, decrees of, or agreements with, any Governmental Authority.

 

1



--------------------------------------------------------------------------------

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York or Toronto are authorized or required to close.

“By-laws” means the by-laws of the Company, as amended, modified, supplemented
or restated from time to time in accordance with the terms of this Agreement.

“Common Shares” means the common shares, no par value, of the Company and any
securities issued in respect thereof, or in substitution therefor, in connection
with any stock split, dividend or combination, or any reclassification,
recapitalization, merger, consolidation, exchange or similar reorganization.

“Company” has the meaning set forth in the preamble.

“Company Board” means the board of directors of the Company.

“Convertible Preferred” has the meaning set forth in the preamble.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, or any successor federal statute, and the rules and regulations
thereunder, which shall be in effect at the time.

“Family Member” means, with respect to any Initial Preferred Holder that is a
natural Person, (a) each spouse or natural or adopted child or other family
member or lineal descendant of such Person, (b) each trust or other estate
planning vehicle created for the benefit of one or more of the Persons described
in clause (a) above, and (c) each custodian or guardian of any property of one
or more of the Persons described in clauses (a) and (b) above in his or her
capacity as such custodian or guardian.

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of law), or any arbitrator, court or tribunal of competent
jurisdiction.

“Initial Preferred Holder” means a Person to whom Preferred Shares were
originally issued on the date hereof by the Company. For clarity, an Initial
Preferred Holder that converts its Preferred Shares to Common Shares remains an
“Initial Preferred Holder” for purposes of this Agreement.

“Issued and Outstanding Common Shares” means as of any date, the issued and
outstanding Common Shares of the Company calculated in accordance with Rule
13d-3 under the Exchange Act, but (except as otherwise provided in
Section 4.01(b)) excluding any Common Shares issuable on conversion of Preferred
Shares and outstanding.

“Non-Convertible Preferred” has the meaning set forth in the preamble.

 

2



--------------------------------------------------------------------------------

“Person” means an individual, corporation, company, partnership, joint venture,
limited liability company, unincorporated organization, trust, association or
other entity.

“Sellers’ Representative” has the meaning set forth in the preamble.

“Transfer” means to, directly or indirectly, sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of, either voluntarily or
involuntarily, or to enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, assignment, pledge,
encumbrance, hypothecation or similar disposition of, any Common Shares or
Preferred Shares owned by a Person or any interest (including a beneficial
interest) in any Common Shares or Preferred Shares owned by a Person.

ARTICLE II

BOARD REPRESENTATION

Section 2.01 Company Board.

(a) The Sellers’ Representative, acting on behalf of the Initial Preferred
Holders and their Affiliated Transferees (the “Nominating Shareholders”) shall
have the right to designate individuals to serve on the Company Board
(“Preferred Nominees”) pursuant to and subject to the terms of this Section
2.01. Any Preferred Nominee shall meet the requirements set forth in the
“Selection of Directors” criteria in the Company’s Corporate Governance
Guidelines in effect from time to time that are applicable to all directors.

(b) Upon conversion of Convertible Preferred into Common Shares such that the
Nominating Shareholders own beneficially in the aggregate at least 6.0% of the
Company’s aggregate Issued and Outstanding Common Shares, the Nominating
Shareholders shall have the right to designate one Preferred Nominee until such
time as the Nominating Shareholders no longer own beneficially at least 6.0% of
the Company’s aggregate Issued and Outstanding Common Shares.

(c) Upon conversion of Convertible Preferred into Common Shares such that the
Nominating Shareholders own beneficially in the aggregate at least 10.0% of the
Company’s aggregate Issued and Outstanding Common Shares, the Nominating
Shareholders shall have the right to designate one additional Preferred Nominee
(for a total of two Preferred Nominees) until such time as the Nominating
Shareholders no longer own beneficially at least 10.0% of the Company’s
aggregate Issued and Outstanding Common Shares.

(d) After conversion of Convertible Preferred reaching the thresholds set forth
in Sections 2.01(b) or 2.01(c) above, as applicable, the Sellers’
Representative, on behalf of the Nominating Shareholders, may (but shall not be
required to) designate a Preferred Nominee or Preferred Nominees (as applicable)
in writing to the Company. The Company Board then shall promptly adopt a
resolution to increase the size of the Company Board (and/or seek the
resignation of a director, but only if the maximum number of directors specified
in Section 5 of the Company’s Articles of Amalgamation, as amended, would be
exceeded by the appointment of such Preferred Nominee) to accommodate such
Preferred Nominee(s) and

 

3



--------------------------------------------------------------------------------

to appoint to the Company Board such Preferred Nominee(s) until the Company’s
next annual meeting. Beginning with such next annual meeting of the Company’s
shareholders or at any meeting of the shareholders of the Company at which
directors of the Company Board are to be elected, the Company will include in
the slate of directors recommended for election by the Company Board to the
shareholders of the Company such Preferred Nominee(s) (or substitute Preferred
Nominee(s) designated by the Sellers’ Representative, on behalf of the
Nominating Shareholders), and will use its commercially reasonable efforts to
take all action necessary (including recommending that the Company’s
shareholders vote in favor of such Preferred Nominee(s)) to cause such person(s)
to be elected by the shareholders of the Company as a director of the Company
Board. Notwithstanding anything in the Agreement to the contrary, if a Preferred
Nominee is included in management’s slate of directors but is not elected by the
shareholders, the Company Board shall not be required to appoint such individual
Preferred Nominee after the shareholder meeting; provided, that this sentence
shall not limit the Company’s or the Company Board’s obligations hereunder with
respect to the election of a Preferred Nominee at the next meeting of
shareholders of the Company.

(e) In the event of the resignation, death, removal, disqualification or failure
to be elected of a director nominated by the Sellers’ Representative, on behalf
of the Nominating Shareholders, in accordance with this Section 2.01, the
Sellers’ Representative, on behalf of the Nominating Shareholders, may designate
a replacement nominee, and the Company will use its commercially reasonable
efforts to cause such person to be appointed to the Company Board. Any director
nominated by the Sellers’ Representative, on behalf of the Nominating
Shareholders, in accordance with this Section 2.01 may not be removed or
replaced at any time by the Company or the Company Board except for cause or as
required by Applicable Law.

(f) If the Sellers’ Representative, on behalf of the Nominating Shareholders, no
longer has the right to designate a Preferred Nominee under Sections 2.01(b) or
(c), as applicable, the Sellers’ Representative shall instruct the Preferred
Nominee serving on the Company Board pursuant to the rights granted by such
Section to tender his or her resignation from the Company Board as specified in
the Company’s by-laws within two Business Days after receipt of a written
request from the Company to so resign.

(g) Reasonable costs and expenses incurred by a Preferred Nominee for the
purposes of attending Company Board (or committee) meetings will be paid by the
Company.

(h) Subject to the last sentence of this Section 2.01(h), if at any time after
the date hereof, the Sellers’ Representative, on behalf of the Nominating
Shareholders, is not entitled to nominate (or elects not to nominate) a
Preferred Designee or the Company Board does not include at least one Preferred
Nominee for any reason, then, without limiting any other rights of the Sellers’
Representative in the case of any breach of this Agreement by the Company or the
Company Board, the Sellers’ Representative acting on behalf of the Nominating
Shareholders shall have the right to appoint one non-voting observer (an
“Observer”) to the Company Board, who shall (i) be provided by the Company with
all notices of meetings, consents, minutes and other written materials that are
provided to the Company Board or any committee thereof at the same time as such
materials are provided to the Company Board or such committee, as applicable,
and (ii) be entitled to attend all meetings of the Company Board and any
committee thereof; provided, that the Observer shall have no

 

4



--------------------------------------------------------------------------------

right to participate in discussions at any such meetings unless requested by the
Company Board, and provided further, that the Observer may be excluded from
access to any material or meeting or portion thereof if the Company Board
determines in good faith, upon advice of counsel, that such exclusion is
reasonably necessary to preserve the attorney-client privilege. Reasonable costs
and expenses incurred by the Observer for the purposes of attending Company
Board (or committee) meetings will be paid by the Company. As a condition of his
or her appointment, the Observer shall enter into a confidentiality and
non-disclosure agreement with the Company in a customary form reasonably
acceptable to the Company Board and the Observer. The Observer rights
contemplated by this Section 2.01(h) shall expire on the earliest to occur of
(i) the Company’s redemption of all Preferred Shares, (ii) the appointment or
election of the director contemplated by Section 2.01(b), or (iii) the date on
which this Agreement terminates.

(i) For the avoidance of doubt, the rights set forth in this Agreement
supplement the terms of the Articles of Amalgamation of the Company and are
without limitation to any rights the Sellers’ Representative or the Initial
Preferred Holders may have as holders of Preferred Shares or Common Shares
pursuant to the Articles of Amalgamation or otherwise.

ARTICLE III

ACTION BY SELLERS’ REPRESENTATIVE

Section 3.01 Sellers’ Representative. Any action that may be taken by any
Initial Preferred Holder, its Affiliated Transferee(s) or the Nominating
Shareholders pursuant to this Agreement shall be taken only by the Sellers’
Representative. A decision, act, consent or instruction of the Sellers’
Representative shall constitute a decision, act, consent or instruction of all
Initial Preferred Holders, their respective Affiliated Transferee(s) or the
Nominating Shareholders, as the case may be, and shall be final, binding and
conclusive upon each such Initial Preferred Holder, Affiliated Transferee and
Nominating Shareholder. Parent may conclusively rely upon, without independent
verification or investigation, any such decision, act, consent or instruction of
the Sellers’ Representative as being the decision, act, consent or instruction
of every Initial Preferred Holder, Affiliated Transferee and Nominating
Shareholder, and the Company shall not be liable in any manner whatsoever for
any action taken or not taken in reliance upon the Sellers’ Representative.

ARTICLE IV

TERM AND TERMINATION

Section 4.01 Termination. This Agreement shall terminate upon the earliest of:

(a) the dissolution, liquidation or winding up of the Company;

(b) the Initial Preferred Holders and their Affiliated Transferees ceasing to
hold beneficially (i) Convertible Preferred Shares and (ii) Common Shares issued
upon conversion of Convertible Preferred Shares, equal in the aggregate to at
least 6.0% of the Issued and Outstanding Common Shares of the Company (including
for the purposes of this calculation, Common Shares issuable upon the conversion
of Convertible Preferred Shares); and

 

5



--------------------------------------------------------------------------------

(c) upon the agreement in writing of the Sellers’ Representative and the
Company.

Section 4.02 Effect of Termination.

(a) The termination of this Agreement shall terminate all further rights and
obligations of the Initial Preferred Holders under this Agreement except that
such termination shall not effect:

(i) the existence of the Company;

(ii) the obligation of any party to pay any amounts arising on or prior to the
date of termination, or as a result of or in connection with such termination;

(iii) the rights which any Initial Preferred Holder or its Affiliated Transferee
may have by operation of law as a shareholder of the Company; or

(iv) the rights contained herein which by their terms are intended to survive
termination of this Agreement.

(b) The following provisions shall survive the termination of this Agreement:
this Section 4.02, Sections 5.01 and Sections 5.03 through 5.11.

ARTICLE V

MISCELLANEOUS

Section 5.01 Expenses. Except as expressly provided herein, all costs and
expenses, including fees and disbursements of counsel, financial advisors and
accountants, incurred after the date hereof in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such costs and expenses.

Section 5.02 Transfer of Rights. In the event any Initial Preferred Holder shall
Transfer all of the Common Shares and Preferred Shares held by such Initial
Preferred Holder to any Person other than an Affiliated Transferee, then such
Person shall cease to be an Initial Preferred Holder for purposes of this
Agreement and shall have no further rights hereunder from and after the date of
such Transfer.

Section 5.03 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered and received (a) in the case of
personal delivery, on the date of such delivery, (b) by facsimile or other
electronic transmission, on the Business Day such transmission was received, if
received during normal business hours (electronically confirmed) (otherwise, the
next Business Day); provided that the original thereof also is sent
contemporaneously by another method set forth in this Section 5.03; provided,
further, that the subject line of any notice or other communication delivered by
email must clearly state that

 

6



--------------------------------------------------------------------------------

such notice or other communication is being delivered as an official notice
pursuant to this Agreement; and (c) in the case of a globally recognized express
delivery service, on the Business Day that receipt by the addressee is confirmed
pursuant to the service’s systems. All notices shall be addressed as follows (or
at such other address for a party as shall be specified by like notice):

 

If to the Company:

  

Cott Corporation

5519 W. Idlewild Ave.

Tampa, FL 33634

Attention: Marni Morgan Poe

Fax No.:   (813) 881-1926

Telephone No.: (813) 313-1800

with a copy to (which shall not constitute notice):

  

Drinker Biddle & Reath LLP

One Logan Square, Suite 2000

Philadelphia, PA 19103-6996

Attention: H. John Michel, Jr.

Fax No.:   (215) 988-2757

Telephone No.: (215) 988-2700

If to the Sellers’ Representative:

  

Crestview DSW Investors, L.P.

c/o Crestview Partners II, L.P.

667 Madison Avenue, 10th Floor

New York, NY 10065

Attention: Jeff Marcus

                  Katherine Chung

Fax No.:   (212) 906-0793

Telephone No.: (212) 906-0700

with a copy to (which shall not constitute notice):

  

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019-6064

Attention: Kenneth M. Schneider

                  Neil Goldman

Fax No.:   (212) 757-3990

Telephone No.: (212) 373-3000

Section 5.04 Neutral Construction. In view of the fact that each party has been
represented by its own counsel and this Agreement has been fully negotiated by
all parties, the legal principle that ambiguities in a document are construed
against the draftsperson of that document shall not apply to this Agreement.

Section 5.05 Counterparts. This Agreement may be executed in two or more
counterparts (and may be delivered by facsimile transmission or in portable
document format (.pdf)), all of which shall be considered one and the same
agreement and shall become effective when two or more counterparts have been
signed by each of the parties and delivered to the other parties, it being
understood that all parties need not sign the same counterpart.

 

7



--------------------------------------------------------------------------------

Section 5.06 Entire Agreement; Third-Party Beneficiaries. This Agreement
(including the documents and the instruments referred to herein) constitutes the
entire agreement and supersede all prior agreements and understandings, both
written and oral, among the parties with respect to the subject matter hereof.
This Agreement is not intended and shall not be deemed to confer upon or give
any Person except the parties and their respective successors and permitted
assigns any remedy, claim, cause of action or other right under or by reason of
this Agreement.

Section 5.07 Successors and Assigns. This Agreement will be binding upon, inure
to the benefit of and be enforceable by the parties and their respective
permitted successors and assigns.

Section 5.08 Amendment. This Agreement may only be amended by an instrument in
writing signed by the Company and by Sellers’ Representative on behalf of the
Initial Preferred Holders.

Section 5.09 Extension; Waiver. At any time prior to the Closing, the parties
may, to the extent legally allowed, (a) extend the time for the performance of
any of the obligations or the other acts of the other parties, (b) waive any
inaccuracies in the representations or warranties contained herein or in any
document delivered pursuant hereto and (c) waive compliance with any of the
agreements or conditions contained herein. Any agreement on the part of a party
to any such extension or waiver shall be valid only if set forth in a written
instrument signed on behalf of such party.

Section 5.10 Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law, and if the
rights or obligations of any party under this Agreement will not be materially
and adversely affected thereby, (a) such provision will be fully severable,
(b) this Agreement will be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part hereof, (c) the remaining
provisions of this Agreement will remain in full force and effect and will not
be affected by the illegal, invalid or unenforceable provision or by its
severance from this Agreement and (d) in lieu of such illegal, invalid or
unenforceable provision, there will be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible.

Section 5.11 Governing Law; Consent to Jurisdiction; Venue; Waiver of Jury
Trial; Legal Fees. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE DOMESTIC LAWS OF THE STATE OF DELAWARE FOR CONTRACTS ENTERED
INTO AND TO BE PERFORMED IN SUCH STATE WITHOUT GIVING EFFECT TO ANY CHOICE OR
CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE OR ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION
OTHER THAN THE STATE OF DELAWARE AND WITH FEDERAL LAW, TO THE EXTENT APPLICABLE.
EACH PARTY HERETO HEREBY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURT OF
CHANCERY OF THE STATE OF DELAWARE OR, IF JURISDICTION IS NOT AVAILABLE IN SUCH
COURT, THEN THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA

 

8



--------------------------------------------------------------------------------

LOCATED IN THE STATE OF DELAWARE, FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER IN TORT, CONTRACT OR OTHERWISE). EACH PARTY HERETO IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH
A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

Section 5.12 Specific Performance. The parties hereto intend that each of the
parties have the right to seek damages or specific performance in the event that
any other party hereto fails to perform such party’s obligations hereunder.
Therefore, if any party shall institute any action to enforce the provisions
hereof, any party against whom such action is brought hereby waives any claim or
defense therein that the plaintiff party has an adequate remedy at law.

[SIGNATURE PAGE FOLLOWS]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

COMPANY: Cott Corporation By:  

/s/ Marni Morgan Poe

Name:   Marni Morgan Poe Title:  

Vice President, General Counsel

and Secretary

SELLERS’ REPRESENTATIVE: Crestview DSW Investors, L.P. By:   Crestview DSW GP,
LLC,   its General Partner By:  

/s/ Jeffrey A. Marcus

Name:   Jeffrey A. Marcus Title:   President

[Signature Page to Director Designation Agreement]